Citation Nr: 1547012	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines.  The Board notes that the Veteran's file is now under the jurisdiction of the Seattle, Washington RO.

In September 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The combined effect of the Veteran's service-connected disabilities have precluded him from securing and following a substantially gainful occupation since January 1, 2011.

CONCLUSION OF LAW

The criteria for the grant of TDIU from January 1, 2011, but no earlier, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION


VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

TDIU

A total disability rating for compensation purposes may be assigned when the schedular rating is less than total, when it is found that the disabled person is unable to secure or following a substantially gainful occupation as a result of a service-connected disability.  38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341 (2013).

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce as to the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service- connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  In the case at hand, a 100 percent evaluation was assigned hypertensive cardiovascular disease, effective December 10, 2014. Prior to that date, the Veteran was service-connected for numerous disabilities, with an overall rating of 90 percent disabling, which includes a 40 percent rating for gouty tophi formation associated with hypertension.  As such, the Veteran met the minimum percentage requirement as set forth in 38 C.F.R. § 4.16(a).  The determinative issue is whether the Veteran is unemployable due to service-connected hypertensive cardiovascular disease, bilateral gouty tophi formation of the elbows, gout, right foot ruptured Achilles tendon, scarring from skin cancer, tinnitus, and bilateral hearing loss.

In determining whether the Veteran is entitled to a TDIU rating, consideration may be given to his level of education, special training and previous work experience, but neither his advancing age nor impairment from his nonservice-connection disabilities may be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In other words, according to pertinent regulation, "unemployability, in service-connected claims, associated with advancing age or intermittent disability, may not be used as basis for a total disability rating."  38 C.F.R. § 4.19.

In an April 2008 submission, the Veteran stated that his skin cancer impacted his employment and daily life.  In a June 2008 submission, the Veteran stated that his employment is contingent upon being able to pass a company physical, and that his heart condition will result in his termination.  The Veteran denied having other employment options.  In a Report of Contact from June 2009 it was reported that the Veteran's contract was renewed and that he was still working.  The Veteran relayed that since it was an extension of his contract, he was not subjected to a physical examination.  

An October 2009 VA examination determined that the Veteran's scarring has a significant effect on his occupation.  The examiner noted problems with lifting and carrying, difficulty reaching, which caused work problems and led to the assignment of different duties at work.  The examiner deemed that ambulating, dressing, bathing, toileting, and grooming were all affected due to his scarring.  The examiner also  noted that the Veteran experienced pain and discomfort in turning his body and reaching for objects, and that he also suffered from tenderness and discomfort in the areas of his scars.

In a March 2010 submission from the Veteran, he stated that he continued to limp due to the stiffness and swelling to his right ankle.  The Veteran stated that a simple walk had become difficult, and that his physical condition continues to deteriorate.  A March 2010  VA examination determined that the Veteran's right ankle, and elbow had significant effects on his usual occupation, resulting in decreased manual dexterity, problems lifting and carrying, and decreased mobility.  A March 2010 VA examination also determined that the Veteran's hypertension with complications resulted in a lack of stamina, weakness or fatigue.  A March 2010 audio examination determined that the Veteran's hearing loss created hearing difficulty for him occupationally.  

In a submission from the Veteran in January 2010, he complained of having stiff joints, and that he suffered from limping due to his ankle.  In a July 2010 VA examination the Veteran stated that he was employed as a consultant, working fulltime.  The Veteran's skin conditions resulted in significant effects to his occupational activities, notably decreased mobility, increased tardiness, and increased absenteeism.  The Veteran's condition had a severe effect on turning and lifting.  In July 2010 the Veteran submitted correspondence stating that due to his skin problems, he was forced to restrict his employment indoors.  The Veteran also stated that his skin cancer created problems with employment because he must take time off for treatment.  

An October 2010 VA examination determined that the Veteran had trouble walking more than a few yards, and also had problems standing longer than 30 minutes.  In an October 2010 submission the Veteran stated that his skin cancer is a disabling condition which restricts him from finding other employment because he cannot pass an employment physical.  In a January 2011 submission, the Veteran stated that he was terminated from his most recent employment contract on December 30, 2010.  The Veteran reiterated that his skin cancer procedures and surgeries had combined to make many normal life activities nearly impossible.  

In February 2014 the Veteran stated that he had trouble working due to his tinnitus because he could not hear normal conversation.  The Veteran stated that he had nausea, dizziness, and pain due to his left forehead scarring, and reduced mobility due to the removal of a left thigh lipoma.  In the Veteran's March 2014 Application for Increased Compensation Based on Unemployability, the Veteran revealed that since his work as a defense consultant in 2010, he had only found short term work and made less than $15,000 since that time.  

The Veteran testified at a travel Board hearing in September 2015.  The Veteran contended that his previous fulltime employment as a government contractor was in a protected environment.  The Veteran noted that he had the flexibility to work from home, and work flexible hours.  The Veteran insinuated that so long as he supplied satisfactory work product there were no issues with how or when he conducted his work.  The Veteran stated that his job terminated on December 31, 2010.  The Veteran stated that when he came back from the Philippines to the United Stated he attempted to find employment but was unable to maintain employment because of his physical condition.  The Veteran stated that one position did not offer flexible hours, and that he was unable to fulfill the travel requirements.  The Veteran also stated that he still experiences fainting. 

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354  (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran is capable of substantially gainful employment.  Although the evidence does not show the Veteran is "completely unemployable" due to his service-connected disabilities, this does not preclude assignment of a TDIU.  The Board notes "completely unemployable" is not the standard the Board adheres to when considering TDIU claims. 

Considering the severity of the Veteran's skin cancers, right ankle, and cardiac condition, the Board finds after resolving any benefit of the doubt in favor of the Veteran that he is precluded from obtaining and maintaining substantially gainful employment due to his service-connected disabilities.  Accordingly, the Board concludes a TDIU on a schedular basis is warranted.  

The Board notes, that although the Veteran's representative essentially contends that a TDIU could be assigned earlier based on the Veteran's flexible work environment as a defense contractor, the Board has determined that it was not until January 1, 2011 that it was factually ascertainable that the Veteran was no longer able to secure substantially gainful employment.  The Veteran reported at his travel Board hearing, a low six figure salary as a defense contractor, and the continued demand to deliver satisfactory work.  The Board does not find that the Veteran's work as a defense contractor, to include his flexible work schedule, was not marginal employment, nor was it employment in a protected environment.  See 38 C.F.R. § 4.16(a).  Accordingly, a TDIU is warranted from January 1, 2011, but no earlier.  As such, the preponderance of the evidence is against an even earlier finding of a TDIU and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

A TDIU is granted effective January 1, 2010, but no earlier, subject to laws and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


